Filed 12/9/13 P. v. Gonzales CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C074071

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF123417)

         v.

JOHN MANUEL GONZALES,

                   Defendant and Appellant.




         Appointed counsel for defendant John Manuel Gonzales has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal.3d
436 (Wende).) We order the preparation of an amended abstract of judgment to correct a
clerical omission and affirm the judgment.



1 Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       Defendant was the passenger in a car stopped on August 28, 2012, for having an
expired registration. The officer approaching the passenger side could smell marijuana
being emitted from the open window. Defendant said he had smoked marijuana but was
unable to produce the prescription card he claimed to have. When defendant stepped out
of the car at the officer’s request, plastic baggies were sticking out of his pants pocket;
one of them contained 1.30 grams of methamphetamine.
       Defendant pleaded no contest in Yolo County case No. CRF123417 to
transportation of methamphetamine (Health & Saf. Code, § 11379, subd. (a)) and
admitted he had a prior serious felony conviction within the meaning of Penal Code
section 667, subdivisions (c) and (e)(1). In exchange for his plea, it was stipulated
defendant would be sentenced to a five-year prison term (which included a term on a
separate case), and several separate cases, an additional charge, and an enhancement were
dismissed.
       The trial court sentenced defendant to the low term of two years for transportation
of methamphetamine, doubled for the strike, and a consecutive one year (one-third the
midterm) for battery with serious bodily injury in Yolo County case No. CRF091513, for
an aggregate term of five years in state prison. The trial court ordered defendant pay a
$240 restitution fine and awarded 213 days of custody credit in Yolo County case
No. CRF123417, and confirmed a previously ordered $200 restitution fine and awarded
248 days of custody credit in Yolo County case No. CRF091513.
       Defendant appealed. He did not obtain a certificate of probable cause. (Pen.
Code, § 1237.5.)
       We note a clerical omission that requires correction. As stated, the trial court
awarded custody credits as follows: 107 actual days and 106 conduct days for a total of
213 days of custody credit in Yolo County case No. CRF123417, and 124 actual days and

                                              2
124 conduct days for a total of 248 days of custody credit in Yolo County case
No. CRF091513. These conduct credits were omitted from the abstract of judgment.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare an amended
abstract of judgment that reflects the custody credits awarded to defendant on each case
and to forward a certified copy thereof to the Department of Corrections and
Rehabilitation.



                                                           RAYE             , P. J.



We concur:



      NICHOLSON             , J.



      HOCH                  , J.




                                            3